DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note:  Please call the Examiner at the phone number in the Conclusion section for an interview and potential Examiner’s Amendment, if so desired.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 – In the preamble, for the second time the word “instructions” appears, please change that to read “the instructions.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mathematical algorithm for generating a seismic image from seismic data. This judicial exception is not integrated into a practical application because the step of “generating a seismic image” amounts to the recitation of merely the display of the algorithm results.  The language in the last claim element of Claims 8 and 15 of “wherein, based on the seismic image, drilling is performed into the subsurface formation” amounts to the recitation of merely an intended use for the seismic image [Unlike in Claim 1, where “drilling” is recited as an active verb, the drilling is recited in passive form.  The recited “processing devices” only have to generate the seismic image, not cause any drilling to occur.  In the last claim element, the verb is “generating” and not “drilling.”]. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of a general-purpose computer and corresponding program code to implement the abstract idea does not amount to the recitation of significantly more than the recitation of the abstract idea itself (See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014)).

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Yang, A new time-domain wave equation for viscoacoustic modeling and imaging, SEG International Exposition, 2018; US 20150362622 A1; US 20160170059 A1; and US 20150276956 A1, either singularly or in combination, fail to anticipate or render obvious a method for generating a seismic image representing a subsurface formation by compensating for distortions of seismic data, the method comprising: applying a dispersion-only model to the receiver wavelet data to generate a first reconstructed back-propagated receiver wavefield portion, wherein the dispersion-only model comprises applying the specific wave equation to the receiver wavelet, in combination with all other limitations in the claim as claimed and defined by the Applicant.
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857